Fourth Court of Appeals
                              San Antonio, Texas
                                   January 25, 2018

                                  No. 04-17-00740-CR

                                 The State of TEXAS,
                                      Appellant

                                          v.

                              Dyandra Christine YSASSI,
                                      Appellee

                From the County Court at Law No. 5, Bexar County, Texas
                                Trial Court No. 485307
                       Honorable John Longoria, Judge Presiding

                                    ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
February 5, 2018.




                                               _________________________________
                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court